DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are cancelled. Claims 8-10 are newly added. Claims 8-10 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 102750998 A) in view of Zhamu (US 2017/0352869 A1) and Ikenuma (US 2015/0166348 A1).
Regarding claim 8, Chen teaches a preparation method of a graphene film anode material comprising steps of:											(S1) coating a graphene oxide solution with a mass percentage in a range of 0.01% to 0.12% and comprising ethanol as a solvent (since 1 mL of an organic solvent such as ethanol has a weight of 789 mg corresponding to a known density of 789 mg/mL) (Page 5: 8th paragraph) on a substrate such as aluminum or copper foil (Page 4: 2nd paragraph), drying at a temperature from 50°C to 80°C, and obtaining a graphene oxide film; and							(S2) performing chemical reduction or high temperature thermal reduction on the graphene oxide film and obtaining the graphene film anode material, wherein the chemical reduction is performed with a chemical reducing agent such as hydrazine hydrate vapor and the high-temperature thermal reduction is performed at up to 1100°C in an argon or nitrogen atmosphere for less than 7 hours (or equivalently less than 420 minutes) (Page 4: 4th to 6th paragraph).													Chen silent as to (1) drying under a vacuum pressure of 50 kPa; (2) removing the substrate; and (3) a thickness of the graphene film anode material preferably being in a range of 10 microns to 1 mm ([0180]).											Zhamu teaches a preparation method of a graphene film anode material comprising the steps of (i) coating a graphene oxide solution on a substrate such as a metal foil and removing the substrate after performing drying to obtain a graphene oxide film, and (ii) performing high-temperature thermal reduction on the graphene oxide film ([0057] & [0061]-[0062]). Zhamu further teaches a thickness of the graphene film anode material preferably being in a range of 10 microns to 50 microns ([0180]).									It would have been obvious to one of ordinary skill in the art, before the effective filing Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment)”. See MPEP 2144.07.			  					Moreover, one of ordinary skill in the art readily understands that the pressure during the vacuum drying step is critical result effective variable which affects the boiling point of the solvent to be evaporated from the graphene oxide solution. Accordingly, it would have been obvious to optimize the pressure during the drying step in order to decrease the boiling point of the solvent thereby increasing the rate of evaporation and as a result increasing the drying rate. “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, . 	


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 102750998 A), Zhamu (US 2017/0352869 A1) and Ikenuma (US 2015/0166348 A1), as applied to claim 8 above, and further in view of Lin (“An ultrafast rechargeable aluminium-ion battery”).
Regarding claims 9-10, Chen as modified by Zhamu and Ikenuma teaches the preparation method of claim 8 but is silent as to a preparation method of an aluminum ion battery comprising applying the graphene film anode material of claim 8 to an anode of the aluminum ion battery (claim 9) and further comprising the steps of using a button battery case, a soft pack battery case or stainless steel battery case as a battery packaging and using glass fiber, polypropylene diaphragm, polytetrafluoroethylene diaphragm or polyethylene diaphragm as a diaphragm (claim 10).													Lin teaches a preparation method of an aluminum-ion battery comprising applying a graphene film anode material and using a soft pack battery case, glass fiber as a diaphragm; and aluminum or aluminum alloy as a cathode material (Page 5, Col. 2, L.12-14).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to apply the graphene film anode material of modified Chen to an anode of aluminum ion battery based on its suitability for the claimed intended purpose. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 .

Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive. 												In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the primary reference teaches all of the claims elements and steps of claim 8 except for (1) drying under a vacuum pressure of 50 kPa; (2) removing the substrate; and (3) a thickness of the graphene film anode material preferably being in a range of 10 microns to 1 mm ([0180]). However, as noted in the above rejection, Zhamu teaches removing the graphene oxide film from the substrate since the resulting graphene oxide film can be used as an interconnected conductive network for an anode active material of a battery as taught by Zhamu ([0048]). Furthermore, Zhamu teaches a thickness of 10 microns to 50 microns being suitable for an anode of a battery. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Moreover, the claimed step of performing vacuum drying at a temperature of 50°C or greater to obtain a graphene oxide film, as described in Ikenuma ([0057] & [0061]-[0062]), would have been obvious to one of ordinary skill in the art as a suitable means for drying a graphene oxide solution. “Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment)”. See MPEP 2144.07. Moreover, one of ordinary skill in the art readily understands that the pressure during the vacuum drying step is critical result effective variable which affects the boiling point of the solvent to be evaporated from the graphene oxide solution. Accordingly, it would have been obvious to optimize the pressure during the drying step in order to decrease the boiling point of the solvent thereby increasing the rate of evaporation and as a result increasing the drying rate. “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).							Thus, in view of the foregoing, claims 8-10 stand rejected.	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  								A shortened statutory period for reply to this final action is set to expire THREE 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727